DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Species 1a and 2a in the reply filed on 9/3/21 is acknowledged.
This application being allowed as detailed below and the claims withdrawn as a result of the restriction requirement being dependent upon allowed claims, the restriction requirement is withdrawn.

Reasons for Allowance
Claims 1-20 have been allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art neither teaches nor suggests an imaging device comprising the second multilayer wiring layer includes at least one fifth wiring that is connected to the plurality of fourth wirings and that receives a power supply signal wherein the first wiring and the third wiring are closer to edges of the first and second substrates than the plurality of second wirings, the plurality of fourth wirings, and the at least one fifth wiring. This limitation, in conjunction with the other claim limitations, was neither disclosed in, nor suggested by, the prior art.

As to independent claim 18, the prior art neither teaches nor suggests an imaging device comprising a third wiring bonded to the first wiring; and a plurality of fourth wirings bonded to the plurality of second wirings, wherein the first wiring and the third wiring are closer to edges of the first and second substrates than the plurality of second wirings, the plurality of fourth wirings, and the at least one fifth wiring, and wherein, in a plan view, the plurality of fourth wirings and the plurality of second wirings overlap at least a portion of a pixel region of the pixel array.   This limitation, in conjunction with the other claim limitations, was neither disclosed in, nor suggested by, the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937.  If the examiner can’t be reached, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for this application is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	9/16/2021